EXHIBIT 10.1

March 21, 2013

Master Confirmation for Forward Stock Sale Transactions

 

To: Westar Energy, Inc.

818 South Kansas Avenue,

Topeka, Kansas 66612

 

From: The Bank of New York Mellon

32 Old Slip

15th Floor

New York, New York 10286

Fax: 212-495-1015             

Dear Sir/Madam:

The purpose of this letter agreement (this “Master Confirmation”) is to confirm
the terms and conditions of the transactions to be entered into from time to
time between The Bank of New York Mellon (“Party A” or “BNY”) and Westar Energy,
Inc. (“Party B”) in accordance with the terms of the Sales Agency Financing
Agreement, dated as of March 21, 2013, among BNY Mellon Capital Markets, LLC,
Party A and Party B (the “Sales Agency Financing Agreement”) on the Trade Dates
specified below (collectively, the “Transactions”, and each, a “Transaction”).
Each Transaction will be evidenced by a supplemental confirmation (each, a
“Supplemental Confirmation”, and each such Supplemental Confirmation, together
with this Master Confirmation, a “Confirmation” for purposes of the Agreement
specified below) substantially in the form of Exhibit A hereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
each Confirmation. In the event of any inconsistency between the Equity
Definitions and any Confirmation, such Confirmation will govern to the extent of
such inconsistency. Any reference to a currency shall have the meaning contained
in Annex A to the 1998 ISDA FX and Currency Option Definitions, as published by
ISDA.

 

1. Each Confirmation evidences a complete and binding agreement between Party A
and Party B as to the terms of the Transaction to which such Confirmation
relates. Each Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Party A and Party B had executed an agreement in such form on the date hereof
(but without any Schedule except for the election of the laws of the State of
New York as the governing law); provided that in no event shall Party B be
required to pay an additional amount to Party A under Section 2(d)(i)(4) of the
Agreement; provided further that, prior to any assignment or transfer by Party A
any of its rights, or any delegation by Party A any of its duties, under this
Master Confirmation and any Supplemental Confirmation relating to a Transaction,
in each case, pursuant to the provisions set forth under the heading
“Assignment” below, in no event shall Party A be required to pay an additional
amount to Party B under Section 2(d)(i)(4) of the Agreement. In the event of any
inconsistency between provisions of that Agreement and any Confirmation, such
Confirmation will prevail for the purpose of the Transaction to which such
Confirmation relates. In the event of any inconsistency between provisions of
this Master Confirmation and any Supplemental Confirmation, this Master
Confirmation will prevail to the extent of such inconsistency. The parties
hereby agree that no Transaction other than the Transactions to which the
Confirmations relate shall be governed by the Agreement. For purposes of the
Equity Definitions, each Transaction is a Share Forward Transaction.

 

2. The terms of the particular Transactions to which this Master Confirmation
relates are as follows:

GENERAL TERMS:

 

Seller:    Party B Buyer:    Party A



--------------------------------------------------------------------------------

Trade Date:    Subject to the provisions under the heading “Acceleration Events”
below, for each Transaction, the last Trading Day (as defined in the Sales
Agency Financing Agreement) of the Forward Hedge Selling Period (as defined in
the Sales Agency Financing Agreement) for such Transaction, as specified in the
Supplemental Confirmation for such Transaction. Effective Date:    For each
Transaction, the date that follows the Trade Date for such Transaction by one
Settlement Cycle, as specified in the Supplemental Confirmation for such
Transaction. Base Shares:    For each Transaction, the number of Shares equal to
the Actual Sold Forward Amount (as defined in the Sales Agency Financing
Agreement) for the Forward Hedge Selling Period for such Transaction, as
specified in the Supplemental Confirmation for such Transaction. Immediately
after the open of business on each Settlement Date for a Transaction, the number
of Base Shares for such Transaction shall be reduced by the number of Settlement
Shares for such Settlement Date. Maturity Date:    For each Transaction, the
date that follows the Trade Date for such Transaction by the number of months
set forth in the Transaction Notice (as defined in the Sales Agency Financing
Agreement) for such Transaction, as specified in the Supplemental Confirmation
for such Transaction (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day); provided that if the Maturity Date for any
Transaction is a Disrupted Day, then such Maturity Date shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day. Forward Price:   
For each Transaction, on the Effective Date for such Transaction, the Initial
Forward Price for such Transaction, and on any other day, the Forward Price for
such Transaction as of the immediately preceding calendar day multiplied by the
sum of (i) 1 plus (ii) the Daily Rate for such day; provided that, on each
Forward Price Reduction Date for such Transaction that occurs on or after the
Effective Date for such Transaction, the Forward Price for such Transaction in
effect on such date shall be such Forward Price otherwise in effect on such date
minus the Forward Price Reduction Amount for such Forward Price Reduction Date.
Initial Forward Price:    For each Transaction, 99% of the USD amount per Share
equal to the volume-weighted average of the Sales Prices (as defined in the
Sales Agency Financing Agreement) per share of Forward Hedge Shares (as defined
in the Sales Agency Financing Agreement) sold on each Trading Day (as defined in
the Sales Agency Financing Agreement) of the Forward Hedge Selling Period for
such Transaction, as specified in the Supplemental Confirmation for such
Transaction; provided that, solely for the purposes of calculating the Initial
Forward Price, each such Sales Price (other than the Sales Price for the last
day of the relevant Forward Hedge Selling Period) shall be subject to adjustment
in the same manner as the Forward Price pursuant to the definition thereof
during the period from, but excluding, the date one Settlement Cycle immediately
following the Trading Day of the relevant Forward Hedge Selling Period on which
the Forward Hedge Shares related to such Sales Price are sold to, and including,
the Effective Date of such Transaction. The Initial Forward Price for each
Transaction shall be specified in the Supplemental Confirmation for such
Transaction. Daily Rate:    For any day, (i)(A) USD-Federal Funds Rate for such
day minus (B) the Spread divided by (ii) 360.

 

2



--------------------------------------------------------------------------------

USD-Federal Funds Rate:    For any day, the rate set forth for such day opposite
the caption “Federal funds”, as such rate is displayed on the page “FedsOpen
<Index> <GO>” on the BLOOMBERG Professional Service, or any successor page;
provided that if no rate appears on any day on such page, the rate for the
immediately preceding day on which a rate appears shall be used for such day.
Spread:    0.60% Settlement Commission:    As set forth in Exhibit B hereto.
Forward Price Reduction Date:    For each Transaction, each date set forth under
the heading “Forward Price Reduction Date” in the Transaction Notice for such
Transaction, as specified in Schedule I to the Supplemental Confirmation for
such Transaction. Forward Price Reduction Amount:    For each Forward Price
Reduction Date for any Transaction, the Forward Price Reduction Amount set forth
opposite such date on Schedule I to the Supplemental Confirmation for such
Transaction. Shares:    Common stock, $5.00 par value per share, of Westar
Energy, Inc. (the “Issuer”) (Exchange identifier: “WR”). Prepayment:    Not
Applicable Exchange:    New York Stock Exchange, subject to clause (e) under the
heading “Acceleration Events” below. Related Exchange(s):    All Exchanges
Clearance System:    The Depository Trust Company (or its successor) Calculation
Agent:    Party A. Upon execution of this Master Confirmation, Party B hereby
requests the Calculation Agent to provide, and the Calculation Agent shall
provide, Party B with a schedule of all calculations, adjustments and
determinations in reasonable detail and in a timely manner. Determining Party:
   Party A Exchange Act:    The Securities Exchange Act of 1934, as amended from
time to time. SETTLEMENT TERMS:    Settlement Date:    With respect to any
Transaction, subject to the provisions under “Acceleration Events” and
“Termination Settlement” below, any Scheduled Trading Day following the
Effective Date for such Transaction and up to, and including, the Maturity Date
for such Transaction, as designated by Party B in a written notice (a
“Settlement Notice”) that satisfies the Settlement Notice Requirements and that
(a) if related to any Cash Settlement or Net Share Settlement, is delivered to
Party A at least ten Scheduled Trading Days prior to such Settlement Date and
(b) if related to Physical Settlement, is delivered at any time before the
Maturity Date for such Transaction, and settlement will be completed as promptly
as reasonably practicable thereafter; provided that (i) subject to clause (ii)
below and after giving effect to any other Settlement occurring on the Maturity
Date for such Transaction, the Maturity Date for such Transaction shall be a
Settlement Date for such Transaction if the number of Base Shares for such
Transaction immediately before the open of business on such Maturity Date is

 

3



--------------------------------------------------------------------------------

   greater than zero; (ii) if Cash Settlement or Net Share Settlement applies,
any Settlement Date for any Transaction shall, if Party A is unable to
completely unwind its hedge during the originally scheduled Unwind Period due to
(A) an inability to comply with the provisions of Rule 10b-18 under the Exchange
Act, (B) the existence of any Suspension Day or Disrupted Day, or (C) the
inability of Party A, in its commercially reasonable judgment, to unwind its
hedge during the originally scheduled Unwind Period, be deferred until the third
Scheduled Trading Day following the date on which Party A is able to completely
unwind its hedge (provided that such deferral shall not extend beyond the
earlier of (x) the Maturity Date and (y) the 20th Scheduled Trading Day after
the Settlement Date designated in the Settlement Notice, and such deferred date
shall be a Settlement Date for such Transaction to which (1) Cash Settlement or
Net Share Settlement, as applicable, will apply with respect to the portion of
the applicable Settlement Shares as to which Party A has unwound its hedge
during the Unwind Period (for avoidance of doubt, such portion of such
Settlement Shares to be a number of Settlement Shares with respect to which
Party A would be deemed, pursuant to the immediately following paragraph, to
have completely unwound it hedge), and (2) Physical Settlement will apply with
respect to the remainder of such Settlement Shares), and (iii) with respect to
any Transaction, no more than six Settlement Dates other than the Maturity Date
for such Transaction may be designated by Party B; provided further that if
Party A shall fully unwind its hedge by a date that is more than one Settlement
Cycle prior to the related Settlement Date specified above, Party A may, by
written notice to Party B, specify any Scheduled Trading Day prior to such
original Settlement Date as the Settlement Date; provided further that if any
Settlement Date specified above is not a Scheduled Trading Day, the Settlement
Date shall instead be the next Scheduled Trading Day. Notwithstanding anything
herein to the contrary, if any Settlement Date is not a Clearance System
Business Day, then such Settlement Date shall instead occur on the next
succeeding day that is a Clearance System Business Day.    With respect to any
Settlement Date of a Transaction, Party A will be deemed to have completely
unwound its hedge upon such time that Party A shall have acquired a number of
Shares (i) in the case of Cash Settlement, equal to the number of Settlement
Shares for such Settlement Date, and (ii) in the case of Net Share Settlement,
for which Party A has paid an aggregate purchase price (inclusive of a per Share
commission equal to the Settlement Commission) equal to (1) the product of
(A) the number of Settlement Shares for such Settlement Date and (B) the Forward
Price for such Transaction as of the first day of the applicable Unwind Period
minus (2) the product of (A) the Forward Price Reduction Amount for each Forward
Price Reduction Date for such Transaction that occurs during such Unwind Period
and (B) the number of Settlement Shares with respect to which Party A has not
unwound its hedge as of the close of business on such Forward Price Reduction
Date. Settlement Shares:    For any Settlement Date of a Transaction, subject to
the provisions under “Acceleration Events” and “Termination Settlement” below,
the number of Shares so designated by Party B in the applicable Settlement
Notice, provided such number of Shares shall not exceed the number of Base
Shares for such Transaction immediately before the open of business on such
Settlement Date, less the number of Shares previously designated as Settlement
Shares for such Transaction for which a Settlement Date has not yet occurred;
provided that, on the Maturity Date for any Transaction, the number of
Settlement Shares for such Transaction shall be equal to the number of Base
Shares for such Transaction immediately before the open of business on such
Maturity Date, less the number of Shares previously designated as Settlement
Shares for such Transaction for

 

4



--------------------------------------------------------------------------------

   which a Settlement Date has not yet occurred; provided further that the
number of Settlement Shares shall not be less than the lesser of (i) the number
of Base Shares for such Transaction immediately before the open of business on
such Settlement Date, less the number of Shares previously designated as
Settlement Shares for such Transaction for which a Settlement Date has not yet
occurred; and (ii) 10,000. Settlement Method:    Subject to the provisions under
“Settlement Date” above and “Acceleration Events” and “Termination Settlement”
below, Physical, Cash, or Net Share, at the election of Party B as set forth in
a Settlement Notice that satisfies the Settlement Notice Requirements. Party B
hereby irrevocably elects Physical Settlement to apply to any Settlement Date
for a Transaction that occurs on the Maturity Date for such Transaction pursuant
to clause (i) of the first proviso opposite the caption “Settlement Date” above.
Furthermore, if Party B designates a Settlement Date but fails to elect a
Settlement Method for such Settlement Date, Party B shall be deemed to have
irrevocably elected for Physical Settlement to apply on such Settlement Date.
Settlement Notice Requirements:    Notwithstanding any other provisions hereof,
a Settlement Notice delivered by Party B that specifies Cash Settlement or Net
Share Settlement will not be effective to establish a Settlement Date or require
Cash Settlement or Net Share Settlement (as applicable) unless Party B delivers
to Party A with such Settlement Notice a representation signed by Party B
substantially in the following form: “As of the date of this Settlement Notice,
Westar Energy, Inc. is not aware of any material nonpublic information
concerning itself or the Shares, and is designating the date contained herein as
a Settlement Date in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws.” Unwind Period:    The period from,
and including, the first Scheduled Trading Day following the date on which Party
B elects Cash Settlement or Net Share Settlement in respect of a Settlement Date
through the third Scheduled Trading Day preceding such Settlement Date (it being
understood that such Settlement Date may be deferred pursuant to clause (ii) of
the first proviso under “Settlement Date” above, thereby lengthening the related
Unwind Period). Unwind Daily Share Amount:    On each Scheduled Trading Day
during the Unwind Period relating to a Settlement Date, other than a Suspension
Day or a Disrupted Day, Party A will, in accordance with the principles of best
execution, use commercially reasonable efforts to purchase a number of Shares
equal to the least of (i) 100% of the volume limitation of Rule 10b-18
applicable to Party A (assuming that Rule 10b-18 applied to Party A’s purchases
during the Unwind Period as if Party A were Party B) for the Shares on such
Scheduled Trading Day, without reference to any block purchases, (ii) 25% of the
daily trading volume for the Shares on the Exchange on such Scheduled Trading
Day, and (iii) the number of Shares required, pursuant to the second paragraph
under “Settlement Date” above, to be purchased by Party A in order to completely
unwind its hedge with respect to the Settlement Shares relating to such
Settlement Date. In connection with bids and purchases of Shares in connection
with any Net Share Settlement or Cash Settlement of any Transaction hereunder,
Party A shall conduct its activities, or cause its affiliates to conduct their
activities, in a manner consistent with the requirements of the safe harbor
provided by Rule 10b-18 under the Exchange Act, as if such provisions were
applicable to such purchases. For avoidance of doubt, in no event shall Party A
be required to make any such purchases during any Unwind Period (or during
overlapping Unwind Periods for one or more Settlement Dates of one or more
Transactions) that exceed the volume limitations set forth in Rule 10b-18.

 

5



--------------------------------------------------------------------------------

Physical Settlement:    In lieu of the obligations set forth in Section 9.2 of
the Equity Definitions, on any Settlement Date in respect of which Physical
Settlement applies, Party B shall deliver, through the Clearance System, to
Party A a number of Shares equal to the Settlement Shares for such Settlement
Date, and Party A shall deliver to Party B, by wire transfer of immediately
available funds to an account designated by Party B, an amount in cash equal to
the Physical Settlement Amount for such Settlement Date, on a delivery versus
payment basis. Physical Settlement Amount:    With respect to any Transaction,
for any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of the Forward Price for such Transaction on
such Settlement Date and the number of Settlement Shares for such Settlement
Date. Cash Settlement:    In lieu of the obligations set forth in Sections 8.4
and 8.5 of the Equity Definitions, on any Settlement Date in respect of which
Cash Settlement applies, (i) if the Cash Settlement Amount is a positive number,
Party A will pay the Cash Settlement Amount to Party B; and (ii) if the Cash
Settlement Amount is a negative number, Party B will pay the absolute value of
the Cash Settlement Amount to Party A. Such amounts shall be paid on the
Settlement Date by wire transfer of immediately available funds to an account
designated by the party to receive such amounts. Cash Settlement Amount:    With
respect to any Transaction, for any Settlement Date for such Transaction in
respect of which Cash Settlement applies, an amount determined by the
Calculation Agent equal to: (1) the product of (i) (A) the Forward Price for
such Transaction as of the first day of the applicable Unwind Period minus (B)
the sum of (x) the weighted average price per Share at which Party A purchased
Shares during the Unwind Period applicable to Cash Settlement to unwind its
hedge in connection with the portion of such Transaction to be settled on such
Settlement Date, in compliance with Rule 10b-18 under the Exchange Act as if it
applied to Party A during the Unwind Period and (y) a per Share commission equal
to the Settlement Commission and (ii) the number of Settlement Shares for such
Settlement Date that are subject to Cash Settlement minus (2) the product of (i)
the Forward Price Reduction Amount for each Forward Price Reduction Date for
such Transaction that occurs during such Unwind Period and (ii) the number of
Settlement Shares for such Settlement Date that are subject to Cash Settlement
and with respect to which Party A has not unwound its hedge as of such Forward
Price Reduction Date. Net Share Settlement:    On any Settlement Date in respect
of which Net Share Settlement applies, if the number of Net Share Settlement
Shares is a (i) positive number, Party A shall deliver, through the Clearance
System, a number of Shares to Party B equal to the Net Share Settlement Shares,
and (ii) negative number, Party B shall deliver, through the Clearance System, a
number of Shares to Party A equal to the absolute value of the Net Share
Settlement Shares; provided that if Party A determines in its good faith
judgment that it would be required to deliver Net Share Settlement Shares to
Party B, Party A may elect to deliver a portion of such Net Share Settlement
Shares on one or more dates prior to the applicable Settlement Date. Net Share
Settlement Shares:    On any Settlement Date of a Transaction in respect of
which Net Share Settlement applies, an amount equal to (A) the number of Shares
acquired in the Unwind Period applicable the portion of such Transaction to be
settled on such Settlement Date pursuant to Net Share Settlement minus (B) the
number of Settlement Shares for such Settlement Date that are subject to Net
Share Settlement.

 

6



--------------------------------------------------------------------------------

Settlement Currency:    USD Failure to Deliver:    Not Applicable SUSPENSION OF
CASH OR NET SHARE SETTLEMENT: Suspension Day:    Any day on which Party A
determines, in good faith and based on the advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Party A generally in connection with its business) for Party A or its
affiliates to refrain from engaging in transactions in the Shares. Party A shall
notify Party B if it makes a determination that any day in an Unwind Period is a
Suspension Day, but such notice need not specify the reason for Party A’s
determination. ADJUSTMENTS: Method of Adjustment:    Calculation Agent
Adjustment. Notwithstanding anything in the Equity Definitions to the contrary,
for each Transaction, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Shares for such
Transaction, the Forward Price for such Transaction and any other variable
relevant to the settlement or payment terms of such Transaction. EXTRAORDINARY
EVENTS: Extraordinary Events:    In lieu of the applicable provisions contained
in Article 12 of the Equity Definitions, the consequences of any applicable
Extraordinary Event shall be as specified in “Acceleration Events” and
“Termination Settlement” hereunder. ACCOUNT DETAILS:    Payments to Party A:   
To be advised under separate cover or telephone, confirmed prior to each
Settlement Date. Payments to Party B:    To be advised under separate cover or
telephone, confirmed prior to each Settlement Date.
Delivery of Shares to Party A:    To be advised Delivery of Shares to Party B:
   To be advised

3. Other Provisions:

Conditions to Effectiveness:

The effectiveness of each Supplemental Confirmation on the Effective Date for
such Supplemental Confirmation shall be subject to (i) the condition that the
representations and warranties of Party B contained in Section 3(a) of the
Agreement and in the Sales Agency Financing Agreement, and any certificate
delivered pursuant to the Sales Agency Financing Agreement by Party B, be true
and correct on such Effective Date as if made as of such Effective Date,
(ii) the condition that the representations and warranties of Party A contained
in Section 3(a) of the Agreement be true and correct on such Effective

 

7



--------------------------------------------------------------------------------

Date as if made as of such Effective Date, (iii) the condition that Party B have
delivered to Party A an opinion of counsel (which may include internal counsel
to Party B) dated on or prior to the first Trade Date for a Transaction
hereunder with respect to matters set forth in Section 3(a)(ii) and
Section 3(a)(v) of the Agreement (as if references therein to “this Agreement”
were instead references to “this Master Confirmation”), (iv) the condition that
Party B have performed all of the obligations required to be performed by it
under the Sales Agency Financing Agreement on or prior to such Effective Date,
(v) delivery by Party A to Party B of a properly executed Internal Revenue
Service Form W-9 or similar documentation establishing an exemption from backup
withholding under the Internal Revenue Code of 1986, as amended, and (vi) the
satisfaction of all of the conditions set forth in Section 5.01 of the Sales
Agency Financing Agreement. For purposes hereof, the representation in
Section 3(a)(iv) of the Agreement shall, for avoidance of doubt, extend to this
Master Confirmation and each Supplemental Confirmation.

Representations and Warranties of Party B: Party B hereby represents and
warrants to Party A (each of such representations to be deemed part of
Section 3(a) of the Agreement) as of the date hereof and on the Effective Date
of each Transaction, and, in the case of clause (b), on such dates and on each
Settlement Date for such Transaction, that:

 

  (a) The execution, delivery and the performance by Party B of this Master
Confirmation or the Supplemental Confirmation for such Transaction (including,
without limitation, the issuance and delivery of Shares on any Settlement Date
for such Transaction), as the case may be, and compliance by Party B with its
obligations under this Master Confirmation or such Supplemental Confirmation, as
the case may be, (i) has been duly authorized by all necessary corporate action
and does not and will not result in any violation of the provisions of the
articles of incorporation or by-laws of Party B or any applicable law, statute,
rule, regulation, judgment, order, writ or decree of any government
instrumentality or court, domestic or foreign, having jurisdiction over Party B
or any of its assets, properties or operations and (ii) will not conflict with
or result in a breach of any of the terms or provisions of, or constitute a
default under, any material indenture, mortgage or deed of trust or other
material agreement or instrument, in each case filed (or incorporated by
reference) as an exhibit to Party B’s then most recent 10-K or Party B’s 8-Ks or
10-Qs filed after the end of the latest fiscal year of Party B covered by such
10-K and on or prior to such date on which Party B makes or is deemed to make
these representations and warranties and to which Party B or any of its
subsidiaries is a party or by which Party B or any of its subsidiaries or any of
their respective properties is bound.

 

  (b) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required for the execution, delivery and performance by
Party B of this Master Confirmation or the Supplemental Confirmation for such
Transaction, as the case may be, and, if applicable, the consummation of such
Transaction (including, without limitation, the issuance and delivery of Shares
on any Settlement Date for such Transaction) except (i) such as have been
obtained under the Securities Act of 1933, as amended (the “Securities Act”) and
(ii) as may be required to be obtained under state securities law.

 

  (c) Party B is as of the date hereof, and after giving effect to the
transactions contemplated hereby and by the relevant Supplemental Confirmation
will be, Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (A) the present fair market
value (or present fair saleable value) of the assets of Party B is not less than
the total amount required to pay the liabilities of Party B on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (B) Party B is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming
consummation of the transactions as contemplated by this Master Confirmation,
Party B is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (D) Party B is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Party B is
engaged and (E) Party B is not a defendant in any civil action that could
reasonably be expected to result in a judgment that Party B is or would become
unable to satisfy.

 

  (d) Neither Party B nor any “affiliated purchaser” of Party B (as defined in
Rule 10b-18 under the Exchange Act) shall take any action that would cause any
purchases of Shares by Party A during any Unwind Period relating to any Cash
Settlement or Net Share Settlement of any Transaction not to comply with Rule
10b-18 under the Exchange Act.

 

8



--------------------------------------------------------------------------------

  (e) Party B is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended) and, as of such
Effective Date, such Transaction will have been subject to individual
negotiation.

 

  (f) The representations and warranties of Party B contained in the Sales
Agency Financing Agreement and any certificate delivered pursuant thereto by
Party B shall be true and correct on such Effective Date as if made as of such
Effective Date.

 

  (g) Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
under this Master Confirmation or the Supplemental Confirmation for such
Transaction, as the case may be.

Covenants of Party B: Party B hereby agrees that, so long as either party has or
may have any obligation under any Transaction, that:

 

  (a) Each Share, when issued and delivered in accordance with the terms of such
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance(s) thereof will not be subject to any preemptive
or similar rights.

 

  (b) Party B has reserved and will keep available, free from preemptive rights,
out of its authorized but unissued Shares, solely for the purpose of issuance
upon any settlement of such Transaction as herein provided, the full number of
Shares as shall then be issuable upon Physical Settlement of such Transaction.

 

  (c) Prior to any Settlement Date, the Shares to be delivered by Party B (if
any) with respect to that Settlement Date shall have been approved for listing
or quotation on the Exchange, subject to official notice of issuance.

 

  (d) Party B agrees not to repurchase any Shares if, immediately following such
repurchase, the aggregate Base Shares for all Transactions would be equal to or
greater than 15% of the number of then-outstanding Shares.

 

  (e) Party B will not engage in any “distribution” (as defined in Regulation M
under the Exchange Act) other than distributions meeting the requirements of the
exceptions set forth in Rule 102(b) or Rule 102(c) of Regulation M under the
Exchange Act during any Unwind Period for such Transaction.

 

  (f) In addition to any other requirements set forth herein, Party B agrees not
to elect Cash Settlement or Net Share Settlement in respect of such Transaction
if such settlement would result in a violation of the U.S. federal securities
laws or any other federal or state law or regulation applicable to Party B.
Party B will not directly or indirectly take any action that would cause any
purchase of Shares by Party A during any Unwind Period to fail to comply with
the requirements of Rule 10b5-1 under the Exchange Act.

 

  (g) Party B will, by the fifth succeeding Exchange Business Day, notify Party
A upon obtaining knowledge of the occurrence of any event that would constitute
an Event of Default, a Potential Event of Default or a Potential Adjustment
Event.

 

  (h) The parties acknowledge and agree that any Shares delivered by Party B to
Party A on any Settlement Date for such Transaction will be newly issued Shares
and, when delivered by Party A (or an affiliate of Party A) to securities
lenders from whom Party A (or an affiliate of Party A) borrowed Shares in
connection with hedging its exposure to such Transaction, will be freely
saleable without further registration or other restrictions under the Securities
Act in the hands of those securities lenders, irrespective of whether such stock
loan is effected by Party A or an affiliate of Party A so long as it was
effected to hedge Party A’s exposure with respect to such Transaction.
Accordingly, Party B agrees that the Shares that it delivers to Party A on each
Settlement Date for such Transaction shall not bear a restrictive legend and
that such Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

9



--------------------------------------------------------------------------------

In addition, Party B covenants to notify Party A in writing (which shall include
email) at least ten Exchange Business Days prior to the ex-dividend or ex date,
as applicable, of a distribution, issue or dividend to existing holders of the
Shares, which ex-dividend date or ex date occurs at any time from, and
including, the date hereof and ends on the final Settlement Date under this
Master Confirmation.

Covenants and Representation of Party A:

 

  (a) Party A shall use any Settlement Shares for any Transaction delivered by
Party B to Party A to return to securities lenders to close out borrowings
created by Party A (or an affiliate of Party A) in connection with its hedging
activities related to exposure under such Transaction.

 

  (b) In connection with bids and purchases of Shares in connection with any
Cash Settlement or Net Share Settlement of any Transaction, Party A shall
comply, or cause compliance, with the provisions of Rule 10b-18 under the
Exchange Act, as if such provisions were applicable to such purchases.

 

  (c) Party A is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended) and all Transactions
will be subject to individual negotiation.

Acceleration Events: An Acceleration Event shall occur if:

 

  (a) Stock Borrow Events. Notwithstanding anything to the contrary herein, in
the Agreement or in the Equity Definitions, if in its commercially reasonable
judgment Party A (or its affiliate) is unable to hedge (or maintain a hedge of)
Party A’s exposure to any Transaction (a “Stock Borrow Event”) because (i) of
the lack of sufficient Shares being made available for Share borrowing by
lenders or (ii) it (or its affiliate) would incur a stock loan cost of more than
60 basis points per annum, Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date in respect of such Transaction on
at least three Scheduled Trading Days’ notice, and to select the number of
Settlement Shares for such Settlement Date; provided that (x) prior to the
effectiveness of the designation of a Stock Borrow Event under this paragraph
(a), Party B may refer Party A to a lending party reasonably acceptable to Party
A that will lend Party A (or its affiliate) Shares within such three Scheduled
Trading Day period, on terms reasonably acceptable to Party A and at a stock
loan cost of no more than 60 basis points per annum and (y) the number of
Settlement Shares for any Settlement Date so designated by Party A shall not
exceed the number of Shares as to which such inability to, or cost limitation
with respect to, borrow exists; or

 

  (b) Dividends and Other Distributions. Notwithstanding anything to the
contrary herein, in the Agreement or in the Equity Definitions, with respect to
any Transaction, if on any day Party B declares a distribution, issue or
dividend to existing holders of the Shares of (i) any cash dividend to the
extent that the aggregate amount of all cash dividends having an ex-dividend
date during the period from, and including, any Forward Price Reduction Date for
such Transaction to, but excluding, the next subsequent Forward Price Reduction
Date for such Transaction (with each of the Trade Date and the Maturity Date for
such Transaction being a Forward Price Reduction Date for such Transaction for
purposes of this clause (b) only) exceeds, on a per Share basis, the Forward
Price Reduction Amount set forth opposite the first date of such period on
Schedule I to the Supplemental Confirmation for such Transaction or (ii) share
capital or securities of another issuer acquired or owned (directly or
indirectly) by Party B as a result of a spin-off or other similar transaction
which has a record date on or after the Effective Date for such Transaction and
on or prior to the final Settlement Date for such Transaction or (iii) any other
type of securities (other than Shares), rights or warrants or other assets,
which distribution, issue or dividend has a record date on or after the
Effective Date for such Transaction and on or prior to the final Settlement Date
for such Transaction, then Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for such Transaction for the
entire Transaction on at least three Scheduled Trading Day’s notice; or

 

  (c) ISDA Early Termination Date. Notwithstanding anything to the contrary
herein, in the Agreement or in the Equity Definitions, if Party A has the right
to designate an Early Termination Date with respect to any Transaction pursuant
to Section 6 of the Agreement, Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for such Transaction for the
entire Transaction on at least three Scheduled Trading Days’ notice; or

 

10



--------------------------------------------------------------------------------

  (d) Board Approval of Merger. Notwithstanding anything to the contrary herein,
in the Agreement or in the Equity Definitions, with respect to any Transaction,
if on any day occurring on or after the first Trading Day of the Forward Hedge
Selling Period for such Transaction the board of directors of Party B votes to
approve, or there is a public announcement by Party B of, in either case any
action that, if consummated, would constitute a Merger Event (as defined in the
Equity Definitions; provided that the language in such definition after the
clause “(a “Reverse Merger”)” shall be deleted and replaced with “, in each case
if the Merger Date is on or before the Maturity Date for any Transaction under
this Master Confirmation”), Party B shall notify Party A of any such vote or
announcement within three Scheduled Trading Days (and, in the case of any such
vote, Party B also covenants and agrees to publicly announce the occurrence of
such vote within three Scheduled Trading Days thereof). Thereafter, Party A
shall have the right to designate any Scheduled Trading Day to be a Settlement
Date for such Transaction for the entire Transaction on at least three Scheduled
Trading Days’ notice and if a Settlement Date so designated by Party A is to
occur prior to the date that is one Settlement Cycle after the last day of the
Forward Hedge Selling Period relating to such Transaction, then the day
immediately following the date Party B so notifies Party A shall, for purposes
of such Settlement Date so designated by Party A, be deemed to be the Trade Date
for such Transaction; Party B hereby covenants to make a public announcement of
each such Merger Event as soon as reasonably practicable; or

 

  (e) Other Events. Notwithstanding anything to the contrary herein, in the
Agreement or in the Equity Definitions, with respect to any Transaction, if an
Insolvency, an Insolvency Filing, a Nationalization, a Delisting (as provided
further in the next sentence) or a Change in Law (other than as specified in
clause (Y) of the definition thereof) occurs, Party A shall have the right to
designate any Scheduled Trading Day to be a Settlement Date for such Transaction
for the entire Transaction on at least three Scheduled Trading Days’ notice and
Party A shall be the Determining Party. In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, NYSE Amex Equities, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange, such exchange shall be
deemed to be the Exchange; provided that (i) for purposes of determining whether
an event has occurred that permits Party A to so designate a Settlement Date
pursuant to this clause (e), the first day of the Forward Hedge Selling Period
relating to such Transaction shall be deemed to be the Trade Date for such
Transaction; and (ii) for purposes of any such Settlement Date so designated by
Party A to occur prior to the date that is one Settlement Cycle after the last
day of the Forward Hedge Selling Period relating to such Transaction, the day
immediately following the date Party A so notifies Party B of such designation
shall be deemed to be the Trade Date for such Transaction.

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, if Party A designates, pursuant to clause (d) or clause
(e) above, a Settlement Date with respect to a Transaction and such Settlement
Date is to occur before the date that is one Settlement Cycle after the last day
of the Forward Hedge Selling Period for such Transaction, then, for purposes of
such Settlement Date, (i) a Supplemental Confirmation relating to such
Transaction shall, notwithstanding the provisions under “Conditions to
Effectiveness” above, be deemed to be effective; and (ii) the Forward Price
shall be deemed to be the Initial Forward Price (calculated assuming that the
last Trading Day of such Forward Hedge Selling Period occurs on the date that is
deemed, pursuant to clause (d) or clause (e) above, as applicable, to be the
Trade Date for such Transaction for purposes of such Settlement Date).

Termination Settlement:

If a Settlement Date with respect to any Transaction is specified following an
Acceleration Event with respect to such Transaction (a “Termination Settlement
Date”), Party B will be deemed to have irrevocably elected that Physical
Settlement shall apply to such Transaction with respect to such Termination
Settlement Date as set forth above, subject to the provisions described under
“Limit on Beneficial Ownership” below. If, upon designation of a Termination
Settlement Date by Party A with respect to any Transaction, Party B fails to
deliver the Settlement Shares relating to such Termination Settlement Date when
due or otherwise fails to perform its obligations in connection therewith, it
shall be an Event of Default with respect to Party B and

 

11



--------------------------------------------------------------------------------

Section 6 of the Agreement shall apply to such Transaction. If an Acceleration
Event occurs during an Unwind Period of any Transaction relating to a number of
Settlement Shares of such Transaction to which Cash Settlement or Net Share
Settlement applies, then on the Termination Settlement Date of such Transaction
relating to such Acceleration Event, notwithstanding any election to the
contrary by Party B, Cash Settlement or Net Share Settlement shall apply to the
portion of the Settlement Shares relating to such Unwind Period as to which
Party A has unwound its hedge (for avoidance of doubt, such portion of such
Settlement Shares to be a number of Settlement Shares with respect which Party A
would be deemed, pursuant to the second paragraph under “Settlement Date” above,
to have completely unwound it hedge) and Physical Settlement shall apply in
respect of (x) the remainder (if any) of such Settlement Shares and (y) the
Settlement Shares designated by Party A with respect to such Transaction in
respect of such Termination Settlement Date. If Party A designates a Termination
Settlement Date (other than pursuant to clause (a) under “Acceleration Events”
above), then all Settlement Dates theretofore designated by Party B to occur
after such Termination Settlement Date shall instead occur on such Termination
Settlement Date and shall, except to the extent (and only to the extent)
provided in the immediately preceding sentence, be subject to Physical
Settlement, notwithstanding any election to the contrary by Party B.

Certain Changes In Law:

Upon the occurrence of any Change In Law specified in clause (Y) of the
definition thereof, Party A and Party B agree to negotiate in good faith for at
least 30 calendar days to amend this Master Confirmation to take account of the
resulting “materially increased cost” as such phrase is used in clause (Y) of
the definition of “Change In Law.” Such amendment may, if agreed by Party A and
Party B, result in a Change In Law specified in clause (Y) of the definition
thereof being treated as if it were a Change In Law specified in clause (X) of
the definition thereof, as described in clause (e) under the heading
“Acceleration Events” above. If, after negotiating in good faith for at least 30
calendar days to so amend this Master Confirmation, Party A and Party B do not
agree on such an amendment, the relevant Change In Law specified in clause
(Y) of the definition thereof shall treated as if it were a Change In Law
specified in clause (X) of the definition thereof, as described in clause
(e) under the heading “Acceleration Events” above.

Rule 10b5-1:

It is the intent of Party A and Party B that the purchase of Shares by Party A
during any Unwind Period of any Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and that this Master Confirmation and
each Supplemental Confirmation be interpreted to comply with the requirements of
Rule 10b5-1(c).

Party B acknowledges that, except as otherwise provided herein, (i) during any
Unwind Period of any Transaction, Party B does not have, and shall not attempt
to exercise, any influence over how, when or whether to effect purchases of
Shares by Party A (or its agent or affiliate) in connection with this Master
Confirmation or the Supplemental Confirmation for such Transaction and
(ii) Party B is entering into the Agreement and this Master Confirmation and
will enter into all Supplemental Confirmations in good faith and not as part of
a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 under the Exchange Act.

Party B hereby agrees with Party A that during any Unwind Period for any
Transaction, Party B shall not communicate, directly or indirectly, any material
non-public information (within the meaning of federal securities laws) to any
Equity Personnel (as defined below). For the avoidance of doubt and solely by
way of illustration, information should be presumed “material” if it relates to
such matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information. For purposes of any Transaction, “Equity Personnel” means
any employee in The Bank of New York Mellon Global Markets Equity Derivatives
Trading Desk but does not include Daniel C. de Menocal, Jr.

 

12



--------------------------------------------------------------------------------

Interpretive Letter:

The parties intend for this Master Confirmation and each Supplemental
Confirmation to constitute a “Contract” as described in the letter dated
October 6, 2003 submitted by Robert W. Reeder and Leslie N. Silverman to Paula
Dubberly of the staff of the Securities and Exchange Commission (the “Staff”),
to which the Staff responded in an interpretive letter dated October 9, 2003.

Restricted Shares:

With respect to any Transaction, if Party B is unable to comply with clause
(h) of “Covenants of Party B” above in this Section 3 because of a change in law
or a change in interpretation or the policy of the Securities and Exchange
Commission or its staff, or BNYM otherwise determines in its reasonable, good
faith opinion based on the advice of outside counsel that any Shares to be
delivered to BNYM by Party B may not be freely returned by BNYM to securities
lenders as described in clause (h) of “Covenants of Party B” above in this
Section 3, then delivery of any Shares (the “ Restricted Shares “) shall be
effected as follows:

(i) Delivery of Restricted Shares by Party B to BNYM (or its agent or affiliate)
(a “ Private Placement Settlement “) shall be effected in accordance with
customary (for issuers of similar size and in the same industry as Party B)
private placement procedures with respect to such Restricted Shares reasonably
acceptable to BNYM. On the date of such delivery, Party B shall not have taken,
or caused to be taken, any action that would make unavailable either (x) the
exemption pursuant to Section 4(2) of the Securities Act for the sale or deemed
sale by Party B to BNYM (or any agent or affiliate designated by BNYM) of the
Restricted Shares or (y) the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Restricted Shares by BNYM (or any such
agent or affiliate of BNYM). The Private Placement Settlement of such Restricted
Shares shall include customary (for issuers of similar size and in the same
industry as Party B) representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to BNYM (and/or any such agent or
affiliate of BNYM), due diligence rights (for BNYM or any such agent or
affiliate of BNYM or any buyer of the Restricted Shares designated by BNYM or
any such agent or affiliate of BNYM), opinions and certificates, and such other
documentation as is customary (for issuers of similar size and in the same
industry as Party B) for private placement agreements, all reasonably acceptable
to BNYM (or any such agent or affiliate of BNYM). In the case of a Private
Placement Settlement, BNYM shall, in its good faith discretion, adjust the
number of Restricted Shares to be delivered to BNYM hereunder in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by BNYM (or its agent or affiliate) and
may only be saleable by BNYM (or its agent or affiliate) at a discount to
reflect the lack of liquidity in Restricted Shares. Notwithstanding anything in
the Agreement, this Master Confirmation, or any Supplemental Confirmation to the
contrary, the date of delivery of such Restricted Shares shall be the Scheduled
Trading Day following notice by BNYM to Party B of the number of Restricted
Shares to be delivered pursuant to this clause (i).

(ii) If Party B delivers any Restricted Shares in respect of the Transaction,
Party B agrees that (A) such Shares may be transferred freely among BNYM and its
agents and/or affiliates and (B) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed, Party B shall
promptly remove, or cause the transfer agent for the Shares to remove, any
legends referring to any transfer restrictions from such Shares upon delivery by
BNYM (or such agent or affiliate of BNYM) to Party B or such transfer agent of
seller’s and broker’s representation letters customarily delivered by BNYM or
its affiliates in connection with resales of restricted securities pursuant to
Rule 144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by BNYM (or such agent or affiliate of BNYM).

 

13



--------------------------------------------------------------------------------

Maximum Share Delivery:

Notwithstanding any other provision of this Master Confirmation, in no event
will Party B be required to deliver on any Settlement Date of any Transaction,
whether pursuant to Physical Settlement, Net Share Settlement, Termination
Settlement or otherwise, more than the number of Base Shares of such Transaction
to Party A, subject to reduction by the aggregate number of Shares delivered by
Party B in respect of such Transaction on all prior Settlement Dates of such
Transaction.

Assignment:

Party A may assign or transfer any of its rights or delegate any of its duties
under this Master Confirmation and any Supplemental Confirmation relating to a
Transaction to any affiliate of Party A without the prior written consent of
Party B, so long as the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or any guarantor of its obligations under such Transaction) is equal
to or greater than the Credit Rating of Party A, as specified by Standard and
Poor’s Rating Services or Moody’s Investor Service, Inc., at the time of such
assignment or transfer. In connection with any assignment or transfer pursuant
to the immediately preceding sentence, the guarantee of any guarantor of the
relevant transferee’s obligation shall constitute a Credit Support Document
under the Agreement. If Party A so assigns or transfers any of its rights or
delegates any of its duties under this Master Confirmation and any Supplemental
Confirmation relating to a Transaction, as the case may be, Party A shall give
prompt written notice to Party B of such assignment, transfer or delegation, as
applicable.

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, (i) Party A may designate any of its affiliates to purchase
or receive such Shares or otherwise to perform Party A’s obligations in respect
of any Transaction and any such designee may assume such obligations, and Party
A shall be discharged of its obligations to Party B only to the extent of any
such performance; and (ii) to the extent Physical Settlement applies to any
portion of a Transaction (or Net Share Settlement applies to any portion of a
Transaction and Party B would be obligated to deliver any Shares to Party A in
connection therewith), such Transaction shall, effective three Business Days
prior to the applicable Settlement Date, be deemed to be automatically assigned
by Party A to BNY Mellon Capital Markets, LLC (“BNYMCM”) or any of Party A’s
other broker-dealer affiliates selected by Party A, and delivery of the Shares
shall be made to an account of BNYMCM to be advised.

Indemnity:

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint or several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, any breach of any covenant or representation made by Party B in
this Master Confirmation, any Supplemental Confirmation or the Agreement
(including, without limitation, losses, claims, damages and liabilities incurred
by Party A in connection with the failure of a Supplemental Confirmation to
become effective pursuant to the provisions set forth under the heading
“Conditions to Effectiveness” above on account of any breach of the
representations and covenants of Party B set forth thereunder as conditions
precedent to such effectiveness). In addition, Party B will reimburse any
Indemnified Party for all reasonable expenses (including reasonable legal fees
and reasonable expenses) in connection with the investigation of, preparation
for, or defense of any pending or threatened claim or any action or proceeding
arising therefrom (whether or not such Indemnified Party is a party thereto) at
the time, and only to the extent, that the relevant loss, claim, damage,
liability or expense is found in a final and nonappealable judgment by a court
of competent jurisdiction to have resulted from a breach of a covenant or
representation made by Party B in this Master Confirmation, any Supplemental
Confirmation or the Agreement. For the avoidance of doubt, Party B will not be
liable under this “Indemnity” paragraph to the extent that any loss, claim,
damage, liability or expense is found in a final and nonappealable judgment by a
court of competent jurisdiction to have resulted from Party A’s gross
negligence, fraud, bad faith and/or willful misconduct or a breach of any
representation or covenant of Party A contained in this Master Confirmation, any
Supplemental Confirmation or the Agreement.

 

14



--------------------------------------------------------------------------------

Miscellaneous:

 

Non-Reliance:    Applicable Additional Acknowledgements:    Applicable

Agreements and Acknowledgments Regarding

  

Hedging Activities:

   Applicable

Without limiting the generality of Sections 13.1 and 13.4 of the Equity
Definitions, Party B acknowledges that Party A is not making any representations
or warranties with respect to the treatment of any Transaction under any
accounting rules, policies, guidelines, principles or statements, including,
without limitation, Topic 815 of the FASB Accounting Standards Codification.

4. The Agreement is further supplemented by the following provisions:

Agreement Regarding Set-off and Collateral:

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
under this Master Confirmation and any Supplemental Confirmation are not secured
by any collateral. Obligations under any Transaction shall not be set off
against any other obligations of the parties, whether arising under the
Agreement, this Master Confirmation, any Supplemental Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be set off against obligations under such
Transaction, whether arising under the Agreement, this Master Confirmation, any
Supplemental Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (a) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (i) any
Transaction and (ii) all other Transactions, and (b) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.

Status of Claims in Bankruptcy:

Party A acknowledges and agrees that neither this Master Confirmation nor any
Supplemental Confirmation is intended to convey to Party A rights with respect
to the transactions contemplated hereby or by any Supplemental Confirmation that
are senior to the claims of common stockholders in any U.S. bankruptcy
proceedings of Party B; provided, however, that nothing herein or in any
Supplemental Confirmation shall limit or shall be deemed to limit Party A’s
right to pursue remedies in the event of a breach by Party B of its obligations
and agreements with respect to this Master Confirmation, any Supplemental
Confirmation or the Agreement; and provided further, that nothing herein or in
any Supplemental Confirmation shall limit or shall be deemed to limit Party A’s
rights in respect of any transaction other than the Transactions.

Limit on Beneficial Ownership:

With respect to any Transaction, notwithstanding any other provisions in the
Agreement, herein or in the Supplemental Confirmation for such Transaction,
Party A shall not be entitled to receive Shares or any other class of voting
securities of Party B (whether in connection with the purchase of Shares on any
Settlement Date for such Transaction or any Termination Settlement Date for such
Transaction or otherwise) to the extent (but only to the extent) that such
receipt would result in Party A and each person subject to aggregation of Shares
or other voting securities with Party A under Section 13 or Section 16 of the
Exchange Act and the rules promulgated thereunder (the “Party A Group”) directly
or indirectly beneficially owning (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time in excess of 4.0% of the
outstanding Shares or any other class of voting securities of Party B. Any
purported delivery under any Transaction shall be void and have no effect to the
extent (but only to the extent) that such delivery would result in the Party A
Group directly or indirectly so beneficially owning in excess of 4.0% of the
outstanding Shares or any other class of voting securities of Party B. If any
delivery owed to Party A under any Transaction is not made, in whole or in part,
as a result of this provision, Party B’s obligation to make such delivery shall
not be extinguished and Party B shall make such delivery as promptly as
practicable after, but in no event later than one Clearance System Business Day
after, Party A gives notice to Party B that such delivery would not result in

 

15



--------------------------------------------------------------------------------

the Party A Group directly or indirectly so beneficially owning in excess of
4.0% of the outstanding Shares or any other class of voting securities of Party
B. If Net Share Settlement in respect of any Transaction would result in the
Party A Group beneficially owning more than 4.0% of the outstanding Shares in
connection with closing out its hedge position, Party A shall be allowed to
partially settle such Transaction based on its purchase of that amount of
Shares, and then to purchase the amount or amounts of additional Shares
necessary to settle the remainder of such Transaction, and to make the
associated deliveries at such times as determined by the Calculation Agent.

Severability:

If any term, provision, covenant or condition in this Master Confirmation or any
Supplemental Confirmation, or the application thereof to any party or
circumstance, shall be held to be invalid or unenforceable in whole or in part
for any reason, the remaining terms, provisions, covenants, and conditions
hereof or thereof shall continue in full force and effect as if this Master
Confirmation and such Supplemental Confirmation had been executed with the
invalid or unenforceable provision eliminated, so long as this Master
Confirmation and such Supplemental Confirmation as so modified continue to
express, without material change, the original intentions of the parties as to
the subject matter of this Master Confirmation and such Supplemental
Confirmation and the deletion of such portion of this Master Confirmation and
such Supplemental Confirmation will not substantially impair the respective
benefits or expectations of parties to this Master Confirmation and such
Supplemental Confirmation; provided, however, that this severability provision
shall not be applicable if any provision of Section 2, 5, 6 or 13 of the
Agreement (or any definition or provision in Section 14 to the extent that it
relates to, or is used in or in connection with any such Section) shall be so
held to be invalid or unenforceable.

Miscellaneous:

 

  (a) Addresses for Notices. For the purpose of Section 12(a) of the Agreement:

Address for notices or communications to Party A:

 

Address:      The Bank of New York Mellon      Global Risk Management Services
     Global Markets Division      32 Old Slip, 15th Floor      New York, New
York 10286 Attention:      Art Condodina Telephone No.:      212-804-4891
Facsimile No.:      212-495-1015

With respect to any notice sent to Party A under Sections 5, 6 or 13(c) of the
Agreement, a copy shall also be sent to:

 

Address:      The Bank of New York Mellon      One Wall Street      13th Floor
     New York, New York 10286 Attention:      Legal Department (Global Markets)
Telephone No.:      212-635-1095 Facsimile No.:      212-635-1958

And with a copy to:

 

Address:      Hunton & Williams LLP      200 Park Avenue      New York, New York
10166 Attention:      Peter K. O’Brien Facsimile No.:      212.309.1864

 

16



--------------------------------------------------------------------------------

Address for notices or communications to Party B:

 

Address:      Westar Energy, Inc.      818 South Kansas Avenue,      Topeka,
Kansas 66612 Attention:      General Counsel Telephone No.:      785-575-1625
Facsimile No.:      785-575-8136

With a copy to:

 

Address:      Davis Polk & Wardwell, LLP      1600 El Camino Real      Menlo
Park, CA 94025 Attention:      Daniel G. Kelly, Jr. Telephone No.:     
650-752-2001 Facsimile No.:      650-752-3601

Party B payment instructions:

To Be Advised.

 

  (b) Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Master Confirmation, any
Supplemental Confirmation or the Agreement. Each party (i) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into this Master
Confirmation and, from time to time, any Supplemental Confirmation by, among
other things, the mutual waivers and certifications in this Section.

 

  (c) Binding Contract. (i) This Master Confirmation, and upon execution of any
Supplemental Confirmation, this Master Confirmation together with such
Supplemental Confirmation, is a “qualified financial contract,” as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (ii) such Supplemental Confirmation constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (iii) this Master Confirmation constitutes a prior
“written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation, and upon execution of such Supplemental Confirmation, this
Master Confirmation together with such Supplemental Confirmation. The parties
hereto further agree and acknowledge that this Master Confirmation, and upon
execution of any Supplemental Confirmation, this Master Confirmation together
with such Supplemental Confirmation, constitutes a contract “for the sale or
purchase of a security,” as set forth in Section 8-113 of the Uniform Commercial
Code of New York.

 

17



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Master Confirmation.

 

Yours faithfully,

 

THE BANK OF NEW YORK MELLON

By:   /s/ James McAuliffe  

Name: James McAuliffe

Title: Managing Director

 

Confirmed as of the date first written above:

 

WESTAR ENERGY, INC.

By:   /s/ Anthony D. Somma  

Name: Anthony D. Somma

Title: Sr. Vice President

          Chief Financial Officer

          & Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

[Insert Date]

Supplemental Confirmation for Forward Stock Sale Transaction

 

To: Westar Energy, Inc.

818 South Kansas Avenue,

Topeka, Kansas 66612

 

From: The Bank of New York Mellon

     One Wall Street

     New York, New York 10286

Fax: 212-635-6536

Dear Sir/Madam:

The Bank of New York Mellon (“Party A” or “BNY”) and Westar Energy, Inc. (“Party
B”) are parties to the Master Confirmation for Forward Stock Sale Transactions
dated March 21, 2013 (the “Master Confirmation”) pursuant to which Party A and
Party B have entered into a Transaction with the terms and conditions set forth
therein and herein. This Supplemental Confirmation, together with the Master
Confirmation, shall constitute a “Confirmation” for purposes of the Agreement.
In the event of any inconsistency between the Master Confirmation and this
Supplemental Confirmation, the Master Confirmation shall govern to the extent of
such inconsistency. Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Master Confirmation.

The terms of the Transaction to which this Supplemental Confirmation relates are
as follows:

 

Trade Date:    [     ] Effective Date:    [     ] Base Shares:    [     ] Shares
Maturity Date:    [     ] [Number of Forward Hedge Shares Sold on 1st Trading
Day of the Forward Hedge Selling Period:    [     ] Number of Forward Hedge
Shares Sold on 2nd Trading Day of the Forward Hedge Selling Period:    [     ]
Number of Forward Hedge Shares Sold on 3rd Trading Day of the Forward Hedge
Selling Period:    [     ] Number of Forward Hedge Shares Sold on [20th] Trading
Day of the Forward Hedge Selling Period:    [     ]]1 [Aggregate Sales Price of
Forward Hedge Shares Sold on 1st Trading Day of the Forward Hedge Selling
Period:    [     ] Aggregate Sales Price of Forward Hedge Shares Sold on 2nd
Trading Day of the Forward Hedge Selling Period:    [     ] Aggregate Sales
Price of Forward Hedge Shares Sold on 3rd Trading Day of the Forward Hedge
Selling Period:    [     ] Aggregate Sales Price of Forward Hedge Shares Sold on
[20th] Trading Day of the Forward Hedge Selling Period:    [     ]]2 Initial
Forward Price:    USD[     ]

 

1  Number of entries should correspond to the number of Trading Days in the
Forward Hedge Selling Period.

2  Number of entries should correspond to the number of Trading Days in the
Forward Hedge Selling Period.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Supplemental Confirmation.

 

Yours faithfully,

 

THE BANK OF NEW YORK MELLON

By:      

Name:

Title:

 

Confirmed as of the date first written above:

 

WESTAR ENERGY, INC.

By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B

The Settlement Commission is equal to USD [    ] per Share.



--------------------------------------------------------------------------------

SCHEDULE I

 

Forward Price Reduction Date

   Forward Price Reduction  Amount3 Trade Date    USD 0.00 [ ]    USD [ ] [ ]   
USD [ ] [ ]    USD [ ] [ ]    USD [ ] Maturity Date    USD 0.00 Thereafter   
USD 0.00

 

3  This table to be filled out from the corresponding table in the Transaction
Notice relating to the applicable Supplemental Confirmation.